DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation the ribs, and the claim also recites first robs and then second rib which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (U.S. Publication 2014/0238331), hereinafter “Saito”.
Regarding claim 1, Saito discloses a plastic molded article (paragraph 27), comprising: a base having a main surface; a first tubular portion (shown in figure below) protruding from the main surface; a second tubular portion (shown in figure below) protruding from the main surface and having an inner diameter smaller than that of the first tubular portion; and a pair of ribs (shown in figure below as first ribs) that protrudes from the main surface and connects an outer circumferential surface of the first tubular portion and an outer circumferential surface of the second tubular portion to each other, wherein the base, the first tubular portion, the second tubular portion, and the ribs are integrally molded of plastic (paragraph 27), and the ribs are located on opposite sides of an imaginary plane (shown in figure below) that includes a central axis of the first tubular portion and a central axis of the second tubular portion. Examiner notes that the plastic molded article as presently claimed can be for any art. Examiner suggests amending independent claim by stating an internal combustion engine head cover, labeled the first tubular portions as 4 ignition plug holes and label the second tubular portions as the fastening bolts for the 4 ignition plug holes to differentiate from the prior art. 

    PNG
    media_image1.png
    813
    831
    media_image1.png
    Greyscale


Regarding claim 2, Saito discloses the plastic molded article according to claim 1, wherein a protruding amount of the ribs from the main surface increases from the first tubular portion toward the second tubular portion. Examiner notes that the first ribs shown in figure 1 do increase in thickness as they approach towards the second tubular hole. Claim does not state that the protruding amount has to be continuous. 
Regarding claim 3, Saito discloses the plastic molded article according to claim 1, wherein the ribs have symmetrical shapes with respect to the imaginary plane (shown in figure above that the first ribs are symmetrical in shape.
Regarding claim 4, Saito discloses the plastic molded article according to claim 1, wherein the ribs extend arcuately at positions outward of a pair of external common tangents of the outer circumferential surface of the first tubular portion and the outer circumferential surface of the second tubular portion. As shown in figure below, the ribs have an arcuate shape extending in a direction towards the bottom of the cylinder head, which can also read as extending outside of a pair of external common tangents of the outer circumferential surface of the first tubular portion, just not in the same plane. 

    PNG
    media_image2.png
    477
    640
    media_image2.png
    Greyscale


Regarding claim 5, Saito discloses the plastic molded article according to claim 1, wherein the ribs are first ribs (shown in figure above), the plastic molded article further comprises a second rib (shown in figure above) that protrudes from the main surface between the first ribs, and the second rib connects the outer circumferential surface of the first tubular portion and the outer circumferential surface of the second tubular portion to each other (shown in figure above).
Regarding claim 6, Saito discloses the plastic molded article according to claim 1, wherein the second tubular portion (shown in figure above) defines a fastening hole, to which a fastening member is fastened. Examiner notes that the second tubular hole allows for a fastening member to be attached to secure the cylinder head cover. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	11/4/2022